Broyles, P. J.
Under the evidence in this case it was proper for the court to give sections 70, 73, and 71 of the Penal Code in charge to the jury; but it was error to give them in immediate connection with each other, without appropriate instructions as to when the provisions of section 73 were applicable, so as to prevent confusion in their minds as to the provisions of section -73 and those of sections 70 and 71. Jordan v. State, 117 Ga. 405 (43 S. E. 747); Ball v. State, 133 Ga. 177 (65 S. E. 400); Franklin v. State, 146 Ga. 40 (90 S. E. 480); Waters v. State, 146 Ga. 102 (90 S. E. 712); Dunn v. State, 16 Ga. App. 9 (84 S. E. 488); Darly v. State, 16 Ga. App. 171 (84 S. E. 724).

Judgment reversed.


Bloodworth and Bar well, JJ., concur.